DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. With this in mind, the Information Disclosure Statement has been considered. 

It is noted that this application is front of many patent office worldwide, yet the corresponding communications, some many months in the past, from these patent offices have yet been disclosed to the Examiner. Federal Circuit has found that the deceptive intent element is met where an applicant withholds references and makes an argument for patentability that could not be made if the art were disclosed. Monsanto Co., 514 F.3d at 1241 ("Intent is easily inferred when, as here, an applicant makes arguments to the [Patent Office] that it knows, or obviously should have known, are false in light of information not before the examiner, and the applicant knowingly withholds that additional information."); GFI, Inc. v. Franklin Corp., 265 F.3d 1268, 1275 (Fed. Cir. 2001) (citing LaBounty Mfg., Inc. v. United States Int'l Trade Comm., 958 F.2d 1066, 1076 (Fed. Cir.1992)).




Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claim 6 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The communication between the nodes in a packet data network must be precisely defined to ensure correct interpretation of the packets by the receiving intermediate and the end systems. The packets exchanged between nodes are defined by a protocol - or communications language.  The highest layers are sometimes known as "middleware" because they provide software in the computer which convert data between what the applications programs expect, and what the network can transport. The transport layer provides the connection between the higher (applications-oriented) layers and the lower (or network-oriented) layers.  Software instructions or codes are not physical things (Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760) and cannot do the claimed functions as stated in the claims. In process claims “…the eligible subject matter must exist in some physical or tangible form.” Digitech, 758 F.3d 1344 (Fed. Cir. 2014). To be considered a machine under section 101, “the claimed invention must be a ‘concrete thing, consisting of parts, or of certain devices and combination of devices.’” Id. (quoting Burr v. Duryee, 68 U.S. 531 (1863)). Similarly, “[t]o qualify as a manufacture, the invention must be a tangible article that is given a new form, quality, property, or combination through man-made or artificial means. Likewise, a composition of matter requires the combination of two or more substances and includes all composite articles.” Id.  The second protocol layer, being just software not an apparatus, cannot and is impossible to obtain the first cause value and send the first message (a radio signal).  This must be done by an apparatus, i.e. the terminal.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claim 6 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a well asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



default” in claim 6 is a relative term which renders the claim indefinite. The term “default” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Default to what configuration.  A default configuration many not be a default for everyone and to any configuration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERICSSON, “Establishment causes for NR”, March 2018.
ERICSSON discloses a communication method, comprising determining, by a terminal, a first radio access technology for establishing a radio resource control, RRC, connection (page 5, 3rd bullet, "How to set the establishment cause when accessing 5GC via E-UTRA").  Determining, by the terminal based on access information, a first cause value for establishing the RRC connection, wherein the first cause value is a cause value of the first radio access technology, and the access information comprises an access identity, Al, and an access category, AC (page 7, paragraph 2.5, lines 10-14).  Sending, by the terminal, a first message, wherein the first message is used to request to establish the RRC connection, and the first 
Regarding determining, by terminal, first radio access technology comprises determining, by a first protocol layer of the terminal, the first access technology, claim 2, note page 7, proposal 5.  The 5GC NAS provides 5G cause to the RRC of UTRA for further mapping.
Regarding determining, by the terminal based on access information, first cause value comprises determining, by the terminal, the first cause value based on a mapping relationship between the Al and the first cause value, claim 3, note page 6, observation 5.
Regarding claim 4, note page 4, lines 5 and 6.
Regarding claim 5, note page 7, proposal 5.
Regarding claim 7, note page 7, paragraph 2.5.
Regarding claim 8, note page 7, proposal 5.
Regarding claim 10, since an RRC connection was not established before, establishing the RRC connection is inherently a new RRC connection.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, “Establishment causes for NR”, March 2018 in view of United States Patent Application Publication 2016/0182711 (Xing).
ERICSSON discloses all subject matter, note the above paragraph, and except for the mapping relationship is a default configuration.  Xing teaches the use of a mapping relationship is a default configuration for the purpose of the configuration information is received from a network side device by one of the access stratum modules, and is sent to the configuration module, note paragraphs 68, 85, 99, etc..  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of mapping relationship is a default configuration for the purpose of the configuration information is received from a network side device by one of the access stratum modules, and is sent to the configuration module, as taught by Xing, in the communication method of  ERICSSON in order for the configuration module is further configured to specify, according to the configuration information, one of the access stratum modules to 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 11-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, “Establishment causes for NR”, March 2018 in view of United States Patent Application Publication 2018/0054760 (Chun). 
ERICSSON discloses all subject matter, note the above paragraph, and except for the memory and processor.  Chun teaches the well-known and expected use of a memory and processor for the purpose of adjusting a layer for barring a data transmission in a UE, 
Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the well-known and expected use of a memory and processor for the purpose of adjusting a layer for barring a data transmission in a UE, efficiency of network traffic improvement can be maximized, as taught by Chun, in the communication method of ERICSSON in order for selectively transmitting the data to the base station according to a determination result.   
Regarding determining, by terminal, first radio access technology comprises determining, by a first protocol layer of the terminal, the first access technology, claim 12, note page 7, proposal 5 in ERICSSON.  The 5GC NAS provides 5G cause to the RRC of UTRA for further mapping.
Regarding determining, by the terminal based on access information, first cause value comprises determining, by the terminal, the first cause value based on a mapping relationship between the Al ERICSSON
Regarding claim 14, note page 4, lines 5 and 6, in ERICSSON.
Regarding claim 15, note page 7, proposal 5, in ERICSSON.
Regarding claim 17, note page 7, paragraph 2.5 in ERICSSON.
Regarding claim 18, note page 7, proposal 5 in ERICSSON.
Regarding claim 20, since an RRC connection was not established before, establishing the RRC connection is inherently a new RRC connection.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.



Claim 19, as understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, “Establishment causes for NR”, March 2018 in view of United States Patent Application Publication 2018/0054760 (Chun) as applied to claim10 above, and further in view of United States Patent Application Publication 2016/0182711 (Xing).
ERICSSON in view of Chun discloses all subject matter, note the above paragraph, and except for the mapping relationship is a default configuration.  Xing teaches the use of a mapping relationship is a default configuration for the purpose of the configuration information is received from a network side device by one of the access stratum modules, and is sent to the configuration module, note paragraphs 68, 85, 99, etc..  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of mapping relationship is a default configuration for the purpose of the configuration information is received from a network side device by one of the access stratum modules, and is sent to the configuration module, as taught by Xing, in the communication method of  ERICSSON in view of Chun in order for the configuration module is further configured to specify, 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645